                    1
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    2 FLORENCE A. McCLAIN, SB# 203300
                        E-Mail: Florence.McClain@lewisbrisbois.com
                    3 TRINA M. CLAYTON, SB# 204215
                        E-Mail: Trina.Clayton@lewisbrisbois.com
                    4 333 Bush Street, Suite 1100
                      San Francisco, California 94104-2872
                    5 Telephone: 415.362.2580
                      Facsimile: 415.434.0882
                    6
                      Attorneys for Defendant
                    7 SB DECKING, INC.

                    8
                                                     UNITED STATES DISTRICT COURT
                    9
                                                   NORTHERN DISTRICT OF CALIFORNIA
                   10

                   11

                   12 In re Toy Asbestos Litigation,                       Case No. 4:19-cv-00325-HSG

                   13 .                                                    [Removed from Alameda County Superior
                                                                           Court – Case No. RG18932350]
                   14
                                                                           ORDER GRANTING DISMISSAL OF
                   15                                                      DEFENDANT SB DECKING, INC.
                                                                           WITHOUT PREJUDICE
                   16

                   17                                                      Judge: Honorable Haywood S. Gilliam, Jr.
                                                                           Dept.: Courtroom 2
                   18
                                                                           FAC Filed:   February 11, 2019
                   19                                                      SAC Filed    July 22, 2019
                                                                           Date Removed: January 18, 2019
                   20

                   21            PURSUANT TO STIPULATION, IT IS ORDERED that Plaintiffs’Agnes Toy,
                   22 individually and successor-in-interest to the Estate of Thomas H. Toy, Sr., deceased; Thomas H.

                   23 Toy, Jr., individually and as legal heir to Thomas H. Toy, Sr., deceased, (“Plaintiffs”) action is

                   24 dismissed without prejudice as to Defendant SB DECKING, INC, only, with mutual wavier of

                   25 costs, pursuant to Rule 41 of the Federal Rules of Civil Procedure.

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4820-0443-7431.1                                                      4:19-cv-00325-HSG
& SMITH LLP             [ORDER] FOR STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANT SB DECKING, INC.
ATTORNEYS AT LAW
                    1 DATED: March 10, 2020

                    2

                    3
                                                               Honorable Haywood S. Gilliam, Jr.
                    4

                    5

                    6

                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4820-0443-7431.1                          2                           4:19-cv-00325-HSG
& SMITH LLP             [ORDER] FOR STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANT SB DECKING, INC.
ATTORNEYS AT LAW
